Appellant contends that under section 23 of the Workmen's Compensation Law (Cons. Laws, ch. 67) leave must be obtained to appeal to this court from a unanimous reversal by the Appellate Division of an award of the State Industrial Board.
In Matter of Harnett v. Steen Co. (216 N.Y. 106) it was held that it was the legislative intention that an appeal might be taken to the Court of Appeals from a decision of the Appellate Division in compensation cases in the same manner and subject to the same limitations as are now provided in civil actions. While section 23 has been amended since the date of that decision, the legislative intent remains the same. Otherwise we would have the singular anomaly of an appeal as of right in all cases where the decision of the Appellate Division is not unanimous, e.g.,
where the vote was four to one for reversal, and no appeal as of right where the vote for reversal is unanimous. Such unreasonableness is not attributable to the Legislature's action.
It has been the practice of this court to hear such appeals as of right, whenever an appeal could be taken as of right in a negligence case. With section 23 of the Workmen's Compensation Law thus construed by the court, the right of appeal as defined by New York State Constitution, article VI, section 7, as amended, in effect January 1, 1926, is not restricted by the provisions of section 23 and leave to appeal from a unanimous reversal is a constitutional right.
Motion denied. *Page 425